Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 06/12/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 06/12/20.  These drawings are acceptable.
Claim/Specification Objections
4.	Claim 5 is objected to because of the following informalities: nowhere in the specification explain the meaning of the wording “a vertical-cavity surface-emitting laser”.  In the other words, it is not clear what is the meaning of “a vertical-cavity surface-emitting laser”. 
           For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow: a [vertical-cavity surface-emitting] laser.  
          Appropriate correction is required. 

Claim Rejections - 35 USC § 102
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.          Claim(s) 1, 4-8, 11, 14-15, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Loi et al. (Pub. No. 2016/0077218). Hereafter “Loi”.
            Regarding Claim(s) 1, Loi teaches 
           a substrate, (figure 1, element 20),
           a photodetector, (figure 1, element 6),
           a dielectric on or above the substrate, (figure 1, elements 3A, 3B), 
          a source of electromagnetic radiation, (figure 1, element 5), and 
          a through-substrate via in the substrate, (figure 1, chamber 4 is not different from a through-substrate via),
          the through-substrate via; is exposed to an environment, (figure 1, chamber 4 is not different from a through-substrate via, and chamber 4 is exposed to an environment), 
          a waveguide is arranged in or above the dielectric, electromagnetic radiation from the source of electromagnetic radiation being coupled into a portion of the waveguide, (figure 1, 
          a further portion of the waveguide is arranged at the photodetector, and the waveguide traverses the through-substrate via at a location between the portion and the further portion, (figure 1, optical element 8 or transparent material 7 which guides light beam 12 from light source 5 to photodetector 6, is not different from a waveguide through-substrate via chamber 4),

            Regarding Claim(s) 4, Loi teaches the source of electromagnetic radiation is integrated in the substrate or in the dielectric, (figure 1, light source 5 is integrated in the body 2 of the substrate 20).

            Regarding Claim 5, Loi teaches the source of electromagnetic radiation is a [vertical-cavity surface-emitting] laser, ([0003]).

            Regarding Claim 6, Loi teaches the photodetector is integrated in the substrate, (figure 1, the photodetector 6 is integrated in the body 2 of substrate 20).

            Regarding Claim 7, Loi teaches an integrated circuit formed in the substrate, the integrated circuit being configured for an operation of the photodetector (figure 1, element 18; [0037, 0042, 0139]).



            Regarding Claim 11, Loi teaches a further substrate, the substrate being arranged on the further substrate, and a duct in the further substrate prolonging the through-substrate via, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20, and chamber 4 is not different from a duct in the further substrate 20).

            Regarding Claim 14, Loi teaches a fan or pump in the further substrate, (figure 2 air pump).  The limitation “the fan or pump being configured to generate a gas flow through the through-substrate via” is just an intended used.

            Regarding Claim 15, Loi teaches the gas flow is modulated by a geometry of the through-substrate via and by an operation of the fan or pump, (abstract, [0010, 0011, 0044]).

Claim Rejections - 35 USC § 103
8.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

10.          Claim(s) 2, 3, 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi et al. (Pub. No. 2016/0077218) in view of Zhan et al. (U.S. Pub. No. 2016/0370282). Hereafter “Loi” and “Zhan”. 
            Regarding Claims 2, 3, Loi teaches all the limitations of claim 1 as stated above except for a plurality of individual waveguides arranged in parallel and laterally with respect to one another, each of the individual waveguides traversing the through-substrate via, and a plurality of individual waveguides arranged in parallel and on different levels above the substrate.  Zhan teaches for a plurality of individual waveguides arranged in parallel and laterally with respect to one another, on different levels above the substrate, each of the individual waveguides traversing the through-substrate via, (Figures 1, 2, plurality of individual waveguides 18, traversing the hollow in substrate 12). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Loi by having plurality of individual waveguides in order to implement the detector with low loss due to principles of total internal reflection, (Zhan, [0013]).

            Regarding Claim 9, Loi teaches a further through-substrate via in the substrate, conduit connecting the through-substrate via and the further through-substrate, (figure 1, chamber 4 is 
           Although Loi does not teach a plurality of individual waveguides forming the waveguide, the individual waveguides traversing the through-substrate via, the further through-substrate via, or both the through-substrate via and the further through-substrate via, Zhan teaches (Figures 1, 2, plurality of individual waveguides 18, traversing the hollow in substrate 12).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Loi by having plurality of individual waveguides in order to implement the detector with low loss due to principles of total internal reflection, (Zhan, [0013]).

            Regarding Claim 10, Loi teaches the through-substrate via and the further through-substrate via have different dimensions along directions of the individual waveguides, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20 have different dimensions).
Allowable Subject Matter
11.          Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 12. 
13.          As claim 12, the prior art of record taken alone or in combination, fails to disclose or render obvious a particle sensor device, comprising a through-substrate via in the substrate is 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
July 30, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877